Opinion by
Keefe, J.
In view of the testimony of the importer and an analysis of the merchandise, which established that the duralumin borings in question contained 25 percent of excessive moisture and impurities not usually found in or upon such or similar merchandise, together with the fact that the regulations of the Secretary of the Treasury have been complied with, the court held that duty was properly assessable on 39,264 pounds, rather than on 52,352 pounds. The protest was sustained to this extent.